Case 1:19-mj-03574-AOR Document 4 Entered on FLSD Docket 10/04/2019 Page 1 of 1

United States District Court
Southern District of Florida

Case No. 19-3574-MJ-OTAZO-REYES
UNITED STATES OF AMERICA,
v.

Charging District's Case No. 1:18-CR-109-12

SETH NEZAT,
(USM# 19691-104)
/

COMMITMENT TO ANOTHER DISTRICT

 

The defendant has been ordered to appear in the SOUTHERN DISTRICT OF OHIO.
AF a) Str GQ K Gnaee was appointed to represent

Defendant for proceedings in this District.

The defendant remains in custody after the initial appearance in the Southern District of Florida.

IT IS ORDERED that the United States marshal must transport the defendant, together with a
copy of this order, to the charging district and deliver the defendant to the United States marshal for that
district, or to another officer authorized to receive the defendant. The marshal or officer in the charging
district should immediately notify the United States attorney and the clerk of court for that district of the
defendant's arrival so that further proceedings may be promptly scheduled. The clerk of this district must
promptly transmit the papers and any bail to the charging district.

DONE AND ORDERED at Miami, Florida on 10/2/2019.

Alicia M. Otazo-Reyes
United States Magistrate Judge
